       Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 1 of 7




                     UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF IDAHO


 JE DUNN CONSTRUCTION
 COMPANY, a foreign business                 Case No. 4:20-cv-00158-BLW
 corporation,
                                             MEMORANDUM DECISION
                                             AND ORDER
        Plaintiff/Counter Defendant,

         v.

 OWELL PRECAST LLC, dba
 OLYMPUS PRECAST, LLC,

        Defendant/Counterclaimant/
        Cross-Petitioner,

         v.

 ERIKSSON TECHNOLOGIES, INC.,
 a foreign business corporation,

        Respondent on Cross-Petition,



                               INTRODUCTION
      Before the Court is Olympus’ Cross-Petition to Compel Arbitration. Dkt. 9.

The Court ordered supplemental briefing on the cross-petition, which is now

complete.

      Having fully reviewed the record, the Court finds that the facts and legal




MEMORANDUM DECISION AND ORDER - 1
        Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 2 of 7




arguments are adequately presented in motions, the briefs on the merits, and the

record. Accordingly, in the interest of avoiding delay, and because the Court finds

that the decisional process would not be significantly aided by oral argument, this

matter will be decided on the record without oral argument. Dist. Idaho Loc. Civ.

R. 7.1. For the reasons that follow, the Court will deny Olympus’ cross-petition.

                                 BACKGROUND

      The claims in this case arise out of a contract dispute between J.E. Dunn

(JED) and Olympus, related to precast concrete roof panels used in the Grey Wolf

Project in Pocatello, Idaho. Olympus entered into a contract with JED, in which it

agreed to furnish labor, materials, and services for precast concrete work at the

project. See Memorandum Decision and Order at 3, Dkt. 31. Olympus contracted

its design obligations to Eriksson. Cross-Petition ¶ 10, Dkt. 9.

      The JED-Olympus contract contained an arbitration clause. Dkt. 31. It is

undisputed that the Olympus-Eriksson contract does not contain an arbitration

clause. See Dkt. 9. Eriksson was not a party to the JED-Olympus contract.

      On August 3, 2020, the Court granted JED’s petition to compel Olympus to

arbitrate. Dkt. 31. Olympus had filed a cross-petition against Eriksson, alleging it

should be compelled to join in the JED-Olympus arbitration. The Court ordered

supplemental briefing, which has now been completed.




MEMORANDUM DECISION AND ORDER - 2
        Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 3 of 7




                                LEGAL STANDARD

      The Federal Arbitration Act provides that “any arbitration agreement within

its scope ‘shall be valid, irrevocable, and enforceable’ and permits a party

‘aggrieved by the alleged ... refusal of another to arbitrate’ to petition any federal

district court for an order compelling arbitration in the manner provided for in the

agreement.” Chiron Corp. v. Ortho Diagnostic Sys., Inc., 207 F.3d 1126, 1130 (9th

Cir. 2000) (citing 9 U.S.C. §§ 2 and 4).

      By its terms, the FAA “leaves no place for the exercise of discretion by a

district court, but instead mandates that district courts shall direct the parties to

proceed to arbitration on issues as to which an arbitration agreement has been

signed.” Dean Witter Reynolds Inc. v. Byrd, 470 U.S. 213, 218 (1985).

Accordingly, the Court’s role under the FAA is limited to determining “(1)

whether a valid agreement to arbitrate exists and, if it does, (2) whether the

agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130. The

party seeking to compel arbitration has the burden of proving each requirement.

Ashbey v. Archstone Prop. Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). If the

Court answers yes to each of the above questions, the FAA requires that the Court

enforce the arbitration agreement in accordance with its terms. Id.

      When deciding a petition to compel arbitration, a summary-judgment




MEMORANDUM DECISION AND ORDER - 3
        Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 4 of 7




standard applies. Burch-Lucich v. Lucich, 2013 WL 5876317, at *4 (D. Idaho Oct.

31, 2013). “Under this standard, the Court will treat the facts as it would when

ruling on a motion for summary judgment, construing all facts and reasonable

inferences that can be drawn from those facts in a light most favorable to the non-

moving party.” Id. (internal quotations and brackets omitted).

                                    ANALYSIS

      It is undisputed that the contract between Olympus and Eriksson did not

contain an arbitration provision. Olympus argues that Eriksson should be

compelled to arbitrate because it is equitably estopped from avoiding arbitration.

Dkt. 9, 35. To support its theory, Olympus argues that Eriksson knowingly

exploited the JED-Olympus contract, even though it was not a signatory to that

contract – or any contract with an arbitration clause.

      “Equitable estoppel precludes a party from claiming the benefits of a

contract while simultaneously attempting to avoid the burdens that contract

imposes.” Comer v. Micor, Inc., 436 F.3d 1098, 1101 (9th Cir. 2006) (internal

quotation marks and citation omitted). In the arbitration context, “nonsignatories

have been held to arbitration clauses where the nonsignatory knowingly exploits

the agreement containing the arbitration clause despite having never signed the

agreement.” Id. (internal quotation marks and citation omitted). While, the Federal




MEMORANDUM DECISION AND ORDER - 4
        Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 5 of 7




Arbitration Act created substantive federal law regarding the enforceability of

arbitration agreements, Arthur Andersen LLP v. Carlisle, 556 U.S. 624, 630

(2009), state law applies in determining whether a nonsignatory may be compelled

to arbitrate under a theory of equitable estoppel. Id.

      The Idaho Supreme Court has held that there is no basis to compel

arbitration against a party who does not have a written agreement to arbitrate. See

Clearwater REI, LLC v. Boling, 155 Idaho 954, 959 (2014). In Clearwater, the

Court declined to adopt the defendant’s argument that nonsignatories to the

contract could be equitably estopped from refusing to arbitrate. Thus, Eriksson

may not be compelled to arbitrate under Idaho law.

      Even assuming that federal law applies to determine whether a nonsignatory

can be compelled to arbitrate where it knowingly exploited the agreement

containing the arbitration clause, Comer, 436 F.3d at 1101, Eriksson did not

knowingly exploit the JED-Olympus contract.

      Olympus alleges that it provided Eriksson with a copy of the “Front End”

documents, which requires that “Contracts between the Contractor and each

Subcontractor shall: (1) require each Subcontractor …to conform to the Contract

Documents….” Dkt. 36 at 25. Eriksson disputes that it ever received or reviewed a

copy of the “Front End” document. Even if it had, this does not demonstrate that it




MEMORANDUM DECISION AND ORDER - 5
        Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 6 of 7




knowingly exploited the JED-Olympus contract. The “Front End” document is an

invitation to bid and includes various form agreements, including a proposed

contract between JED and the contractor – Olympus in this case. Dkt. 36 at 23. The

form contract contains an arbitration provision. However, it does not make

subcontractors party to the agreement, nor does it purport to bind subcontractors.

Instead it requires Olympus to include certain provisions in subsequent contracts

with its subcontractors. Olympus was not required to, nor did it, include an

arbitration agreement in its contract with Eriksson.

      Olympus has presented no facts demonstrating Eriksson knowingly

exploited the JED-Olympus contract. The record establishes just the opposite.

Eriksson had a separate contract with Olympus, which does not reference the JED-

Olympus contract. Eriksson never claimed any rights arising out of the JED-

Olympus contract. Eriksson submitted work to Olympus, which in turn submitted it

to JED. Eriksson’s payment was not contingent on the JED-Olympus contract.

Accordingly, Olympus’ cross-petition will be denied.




MEMORANDUM DECISION AND ORDER - 6
       Case 4:20-cv-00158-BLW Document 43 Filed 11/17/20 Page 7 of 7




                                  ORDER

      IT IS ORDERED that Olympus Precast’s Cross-Petition to Compel

Arbitration (Dkt. 9) is DENIED.



                                        DATED: November 17, 2020


                                        _________________________
                                        B. Lynn Winmill
                                        U.S. District Court Judge




MEMORANDUM DECISION AND ORDER - 7
